DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges the following data:
Parent Data
17670754, filed 02/14/2022 claims foreign priority to 2021-039092, filed 03/11/2021.
Information Disclosure statements
The information disclosure statements (IDS) were submitted and filed on 02/14/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention is directed to non-statutory subject matter.
Claim 10 is directed to non-transitory subject matter because it recited merely an information storage medium (none of the claims, specification or record disclose that the claimed “information storage medium” is a non-transitory medium. The Examiner asserts that the claimed “information storage medium” can be a transitory signal, which is non-statutory. Applicant define an information storage medium in the specification at paragraph 51 of the Patent Publication US 2022/0291880, however, the definition does not specifically exclude a signal as a possible type of an information storage medium. “information storage medium” are not necessarily considered to limit a media claim to non-transitory embodiments because content may be considered to be stored on a signal during propagation and because many disclosures conflate storage media and signals.  For example, US Patent 6,286,104 discloses: “the methods described herein may be implemented by a series of computer-executable instructions residing on a storage medium such as a carrier wave”.  See the Board decision in ex parte Mewherter (10/685,192) where the Board affirmed 101 rejection of a “machine readable storage medium”.  The Examiner suggests that Applicant replaces “an information storage medium” with “non-transitory computer-readable storage medium” or clarify that the “information storage medium” is non-transitory either in the specification or on the records).
Claim Interpretations - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitations “an installation unit” (claim 10), “a determining unit" (claim 10) and “a presentation unit” (claim 10) have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “configured to” coupled with functional language “installs” (claim 10), “determines” (claim 10) and “determines that there is installed a dedicated printer driver” (claim 10) without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 10 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification, referenced by the PGPUB, for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
•	“an installation unit” (claim 10) – Specification [24], [38]-[39] – it appears that the corresponding structure is a Central processing Unit (CPU).
•	“a determining unit" – Specification [24], [38]-[39] – it appears that the corresponding structure is a Central processing Unit (CPU).
•	“a determining unit" – Specification [24], [38]-[39] – it appears that the corresponding structure is a Central processing Unit (CPU).
	
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsui (US 2018/0253265) in view of Kitagawa (US 2018/0146110).
Regarding claim 1, Mitsui discloses installation method comprising (installing v4 printer driver (universal printer driver) for printer 1042 in server 401 used by user, installation method comprising, [0043]-[0045]): 
installing a universal printer driver for an image forming apparatus in a user terminal for use by a user (installing v4 printer driver (universal printer driver) for printer 1042 in server 401 used by user, [0043]-[0045]); 
determining whether or not there is installed a dedicated printer driver in the user terminal (system checks whether or not v4 printer driver (universal printer driver) is installed in server 401 used by user used for printer 1042, [0043]-[0045]); and 
Mitsui does not specifically disclose concept of upon determining that there is installed a dedicated printer driver in the user terminal, performing a presentation process of presenting to the user a function that will no longer be available for use if the dedicated printer driver is uninstalled.
However, Kitagawa specifically teaches concept of upon determining that there is installed a dedicated printer driver in the user terminal, performing a presentation process of presenting to the user a function that will no longer be available for use if the dedicated printer driver is uninstalled (when system determines printer driver 210 is installed on the OS of user device, uninstall printer drivers 210 so that displayed (presentation) icons printer drivers 210 installed is deleted, so that user ability to use displayed printer driver 210 to perform processes will not be possible, [0041]-[0044])
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified system of Mitsui with concept of upon determining that there is installed a dedicated printer driver in the user terminal, performing a presentation process of presenting to the user a function that will no longer be available for use if the dedicated printer driver is uninstalled of Kitagawa.  One of ordinary skill in the art would have been motivated to make this modification in order to improve performance execution of printer processing, (Kitagawa, [0005])
	
Regarding claim 2, Mitsui discloses installation method further comprising (installing v4 printer driver (universal printer driver) for printer 1042 in server 401 used by user, installation method, further comprising, [0043]-[0045]), 
Mitsui does not specifically disclose concept of acquiring log data for an image-forming job from the image forming apparatus to which the dedicated printer driver will be connected, to perform the presentation process based on the log data.
However, Kitagawa specifically teaches concept of acquiring log data for an image-forming job from the image forming apparatus to which the dedicated printer driver will be connected, to perform the presentation process based on the log data (acquiring list of printer drivers for allowing printer to print job, to display (presentation process) icons of printer drivers 210 installed on the OS of user device, [0035]-[0042])
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified system of Mitsui with concept of acquiring log data for an image-forming job from the image forming apparatus to which the dedicated printer driver will be connected, to perform the presentation process based on the log data of Kitagawa.  One of ordinary skill in the art would have been motivated to make this modification in order to improve performance execution of printer processing, (Kitagawa, [0005])

Regarding claim 3, Mitsui discloses installation method, further comprising (installing v4 printer driver (universal printer driver) for printer 1042 in server 401 used by user, installation method, further comprising, [0043]-[0045]) 
Mitsui does not specifically disclose concept of acquiring log data stored in the user terminal by the dedicated printer driver for an image-forming job, to perform the presentation process based on the log data.
However, Kitagawa specifically teaches concept of acquiring log data stored in the user terminal by the dedicated printer driver for an image-forming job, to perform the presentation process based on the log data (acquiring list of printer drivers stored in the user OS of user device for allowing printer to print job, to display (presentation process) icons of printer drivers 210 installed on the OS of user device, [0035]-[0042])
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified system of Mitsui with concept of acquiring log data stored in the user terminal by the dedicated printer driver for an image-forming job, to perform the presentation process based on the log data of Kitagawa.  One of ordinary skill in the art would have been motivated to make this modification in order to improve performance execution of printer processing, (Kitagawa, [0005])

Regarding claim 4, Mitsui discloses installation method (installing v4 printer driver (universal printer driver) for printer 1042 in server 401 used by user, installation method, [0043]-[0045]), wherein, 
Mitsui does not specifically disclose concept of in the presentation process, a function that is supported by the dedicated printer driver, but not by the universal printer driver, and that shows up in a history as having been used by the user is presented to the user based on the log data as the function that will no longer be available for use if the dedicated printer driver is uninstalled.
However, Kitagawa specifically teaches concept of in the presentation process, a function that is supported by the dedicated printer driver, but not by the universal printer driver, and that shows up in a history as having been used by the user is presented to the user based on the log data as the function that will no longer be available for use if the dedicated printer driver is uninstalled (acquiring list of printer drivers stored supported by a program icon in the user OS of user device for allowing printer to print job, whereby at least one of the plurality of printer drivers is not supported by at least one of the plurality of printers to display (presentation process) a list of icons of printer drivers 210 installed on the OS of user device, when system determines printer driver 210 is installed on the OS of user device, uninstall printer drivers 210 so that displayed (presentation) icons printer drivers 210 installed is deleted, so that user ability to use displayed printer driver 210 to perform processes will not be possible, [0035]-[0044])
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified system of Mitsui with concept of in the presentation process, a function that is supported by the dedicated printer driver, but not by the universal printer driver, and that shows up in a history as having been used by the user is presented to the user based on the log data as the function that will no longer be available for use if the dedicated printer driver is uninstalled of Kitagawa.  One of ordinary skill in the art would have been motivated to make this modification in order to improve performance execution of printer processing, (Kitagawa, [0005])

Regarding claim 5, Mitsui discloses installation method (installing v4 printer driver (universal printer driver) for printer 1042 in server 401 used by user, installation method, [0043]-[0045]), wherein, 
Mitsui does not specifically disclose concept of in the presentation process, a function that is supported by the dedicated printer driver, but not by the universal printer driver, and that shows up in a history as having been used by the user is presented to the user based on the log data as the function that will no longer be available for use if the dedicated printer driver is uninstalled.
However, Kitagawa specifically teaches concept of in the presentation process, a function that is supported by the dedicated printer driver, but not by the universal printer driver, and that shows up in a history as having been used by the user is presented to the user based on the log data as the function that will no longer be available for use if the dedicated printer driver is uninstalled (acquiring list of printer drivers stored supported by a program icon in the user OS of user device for allowing printer to print job, whereby at least one of the plurality of printer drivers is not supported by at least one of the plurality of printers to display (presentation process) a list of icons of printer drivers 210 installed on the OS of user device, when system determines printer driver 210 is installed on the OS of user device, uninstall printer drivers 210 so that displayed (presentation) icons printer drivers 210 installed is deleted, so that user ability to use displayed printer driver 210 to perform processes will not be possible, [0035]-[0044])
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified system of Mitsui with concept of in the presentation process, a function that is supported by the dedicated printer driver, but not by the universal printer driver, and that shows up in a history as having been used by the user is presented to the user based on the log data as the function that will no longer be available for use if the dedicated printer driver is uninstalled of Kitagawa.  One of ordinary skill in the art would have been motivated to make this modification in order to improve performance execution of printer processing, (Kitagawa, [0005])

Regarding claim 6, Mitsui discloses installation method (installing v4 printer driver (universal printer driver) for printer 1042 in server 401 used by user, installation method, [0043]-[0045]), wherein 
Mitsui does not specifically disclose concept of presentation process of presenting the function that will no longer be available for use if the dedicated printer driver is uninstalled is performed based on a comparison between a function supported by the dedicated printer driver and a function supported by the universal printer driver, and 
in the presentation process, the function that will no longer be available for use if the dedicated printer driver is uninstalled is presented in such a format that the user can distinguish between a function that shows up in the history as having been used by the user and a function that shows up in no history as having been used by the user.
However, Kitagawa specifically teaches concept of presentation process of presenting the function that will no longer be available for use if the dedicated printer driver is uninstalled is performed based on a comparison between a function supported by the dedicated printer driver and a function supported by the universal printer driver (acquiring list of printer drivers stored supported by a program icon in the user OS of user device for allowing printer to print job, whereby at least one of the plurality of printer drivers is not supported by at least one of the plurality of printers to display (presentation process) a list of icons of printer drivers 210 installed on the OS of user device, when system determines printer driver 210 is installed on the OS of user device, uninstall printer drivers 210 so that displayed (presentation) icons printer drivers 210 installed is deleted, so that user ability to use displayed printer driver 210 to perform processes will not be possible, [0035]-[0044]), and 
in the presentation process, the function that will no longer be available for use if the dedicated printer driver is uninstalled is presented in such a format that the user can distinguish between a function that shows up in the history as having been used by the user and a function that shows up in no history as having been used by the user (acquiring list of printer drivers stored supported by a program icon in the user OS of user device for allowing printer to print job, whereby at least one of the plurality of printer drivers is not supported by at least one of the plurality of printers to display (presentation process) a list of icons of printer drivers 210 installed on the OS of user device, when system determines printer driver 210 is installed on the OS of user device, uninstall printer drivers 210 so that displayed (presentation) icons printer drivers 210 installed is deleted, so that user ability to use displayed printer driver 210 to perform processes will not be possible, whereby the printer driver in the list of printer drivers is not in the list, [0035]-[0044])
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified system of Mitsui with concept presentation process of presenting the function that will no longer be available for use if the dedicated printer driver is uninstalled is performed based on a comparison between a function supported by the dedicated printer driver and a function supported by the universal printer driver, and in the presentation process, the function that will no longer be available for use if the dedicated printer driver is uninstalled is presented in such a format that the user can distinguish between a function that shows up in the history as having been used by the user and a function that shows up in no history as having been used by the user of Kitagawa.  One of ordinary skill in the art would have been motivated to make this modification in order to improve performance execution of printer processing, (Kitagawa, [0005])

Regarding claim 7, Mitsui discloses installation method (installing v4 printer driver (universal printer driver) for printer 1042 in server 401 used by user, installation method, [0043]-[0045]), wherein 
Mitsui does not specifically disclose concept of presentation process of presenting the function that will no longer be available for use if the dedicated printer driver is uninstalled is performed based on a comparison between a function supported by the dedicated printer driver and a function supported by the universal printer driver, and 
in the presentation process, the function that will no longer be available for use if the dedicated printer driver is presented in such a format that the user can distinguish between a function that shows up in the history as having been used by the user and a function that shows up in no history as having been used by the user.
However, Kitagawa specifically teaches concept of presentation process of presenting the function that will no longer be available for use if the dedicated printer driver is uninstalled is performed based on a comparison between a function supported by the dedicated printer driver and a function supported by the universal printer driver (acquiring list of printer drivers stored supported by a program icon in the user OS of user device for allowing printer to print job, whereby at least one of the plurality of printer drivers is not supported by at least one of the plurality of printers to display (presentation process) a list of icons of printer drivers 210 installed on the OS of user device, when system determines printer driver 210 is installed on the OS of user device, uninstall printer drivers 210 so that displayed (presentation) icons printer drivers 210 installed is deleted, so that user ability to use displayed printer driver 210 to perform processes will not be possible, [0035]-[0044]), and 
in the presentation process, the function that will no longer be available for use if the dedicated printer driver is presented in such a format that the user can distinguish between a function that shows up in the history as having been used by the user and a function that shows up in no history as having been used by the user (acquiring list of printer drivers stored supported by a program icon in the user OS of user device for allowing printer to print job, whereby at least one of the plurality of printer drivers is not supported by at least one of the plurality of printers to display (presentation process) a list of icons of printer drivers 210 installed on the OS of user device, when system determines printer driver 210 is installed on the OS of user device, uninstall printer drivers 210 so that displayed (presentation) icons printer drivers 210 installed is deleted, so that user ability to use displayed printer driver 210 to perform processes will not be possible, whereby the printer driver in the list of printer drivers is not in the list, [0035]-[0044])
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified system of Mitsui with concept presentation process of presenting the function that will no longer be available for use if the dedicated printer driver is uninstalled is performed based on a comparison between a function supported by the dedicated printer driver and a function supported by the universal printer driver, and in the presentation process, the function that will no longer be available for use if the dedicated printer driver is uninstalled is presented in such a format that the user can distinguish between a function that shows up in the history as having been used by the user and a function that shows up in no history as having been used by the user of Kitagawa.  One of ordinary skill in the art would have been motivated to make this modification in order to improve performance execution of printer processing, (Kitagawa, [0005])

Regarding claim 8, Mitsui discloses installation method (installing v4 printer driver (universal printer driver) for printer 1042 in server 401 used by user, installation method, [0043]-[0045]), wherein, 
Mitsui does not specifically disclose concept of in the presentation process, the function that will no longer be available for use if the dedicated printer driver is uninstalled is presented based on a comparison between a function supported by the dedicated printer driver and a function supported by the universal printer driver.
However, Kitagawa specifically teaches concept of in the presentation process, the function that will no longer be available for use if the dedicated printer driver is uninstalled is presented based on a comparison between a function supported by the dedicated printer driver and a function supported by the universal printer driver (acquiring list of printer drivers stored supported by a program icon in the user OS of user device for allowing printer to print job, whereby at least one of the plurality of printer drivers is not supported by at least one of the plurality of printers to display (presentation process) a list of icons of printer drivers 210 installed on the OS of user device, when system determines printer driver 210 is installed on the OS of user device, uninstall printer drivers 210 so that displayed (presentation) icons printer drivers 210 installed is deleted, so that user ability to use displayed printer driver 210 to perform processes will not be possible, [0035]-[0044])
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified system of Mitsui with concept of in the presentation process, the function that will no longer be available for use if the dedicated printer driver is uninstalled is presented based on a comparison between a function supported by the dedicated printer driver and a function supported by the universal printer driver of Kitagawa.  One of ordinary skill in the art would have been motivated to make this modification in order to improve performance execution of printer processing, (Kitagawa, [0005])

Regarding claim 9, Mitsui discloses installation method (installing v4 printer driver (universal printer driver) for printer 1042 in server 401 used by user, installation method, [0043]-[0045]), wherein 
Mitsui does not specifically disclose concept of if it is determined that there is installed a plurality of dedicated printer drivers in the user terminal, and the plurality of dedicated printer drivers includes a first dedicated printer driver that connects to a first image forming apparatus and a second dedicated printer driver that connect to a second image forming apparatus, the presentation process is performed in such a format that the user can distinguish between a function that will no longer be available for use if the first dedicated printer driver is uninstalled and a function that will no longer be available for use if the second dedicated printer driver is uninstalled.
However, Kitagawa specifically teaches concept of if it is determined that there is installed a plurality of dedicated printer drivers in the user terminal, and the plurality of dedicated printer drivers includes a first dedicated printer driver that connects to a first image forming apparatus and a second dedicated printer driver that connect to a second image forming apparatus, the presentation process is performed in such a format that the user can distinguish between a function that will no longer be available for use if the first dedicated printer driver is uninstalled and a function that will no longer be available for use if the second dedicated printer driver is uninstalled (if it is determined that system acquires list of printer drivers stored supported by a program icon in the user OS of user device for allowing printer to print job, whereby at least one of the plurality of printer drivers is not supported by at least one of the plurality of printers to display (presentation process) a list of icons of printer drivers 210 installed on the OS of user device, when system determines printer driver 210 is installed on the OS of user device, uninstall printer drivers 210 so that displayed (presentation) icons printer drivers 210 installed is deleted, so that user ability to use displayed printer driver 210 to perform processes will not be possible, [0035]-[0044])
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified system of Mitsui with concept of if it is determined that there is installed a plurality of dedicated printer drivers in the user terminal, and the plurality of dedicated printer drivers includes a first dedicated printer driver that connects to a first image forming apparatus and a second dedicated printer driver that connect to a second image forming apparatus, the presentation process is performed in such a format that the user can distinguish between a function that will no longer be available for use if the first dedicated printer driver is uninstalled and a function that will no longer be available for use if the second dedicated printer driver is uninstalled of Kitagawa.  One of ordinary skill in the art would have been motivated to make this modification in order to improve performance execution of printer processing, (Kitagawa, [0005])

Regarding claim 10, Mitsui discloses information storage medium storing an installation program for a universal printer driver for an image forming apparatus, the installation program causing a computer to operate as (installing v4 printer driver (universal printer driver) for printer 1042 in server 401 used by user, installation method, would be obvious to include information storage medium storing an installation program for a universal printer driver for an image forming apparatus, the installation program causing a computer to operate as, [0043]-[0045]): 
an installation unit that installs the universal printer driver in a user terminal for use by a user (installing v4 printer driver (universal printer driver) for printer 1042 in server 401 used by user, [0043]-[0045]); 
a determining unit that determines whether or not there is installed a dedicated printer driver in the user terminal (system checks whether or not v4 printer driver (universal printer driver) is installed in server 401 used by user used for printer 1042, [0043]-[0045]); and 
Mitsui does not specifically disclose concept of presentation unit that, upon the determining unit determining that there is installed a dedicated printer driver in the user terminal, performs a presentation process of presenting to the user a function that will no longer be available for use if the dedicated printer driver is uninstalled.
However, Kitagawa specifically teaches concept of presentation unit that, upon the determining unit determining that there is installed a dedicated printer driver in the user terminal, performs a presentation process of presenting to the user a function that will no longer be available for use if the dedicated printer driver is uninstalled (when system determines printer driver 210 is installed on the OS of user device, uninstall printer drivers 210 so that displayed (presentation) icons printer drivers 210 installed is deleted, so that user ability to use displayed printer driver 210 to perform processes will not be possible, [0041]-[0044])
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified system of Mitsui with concept of presentation unit that, upon the determining unit determining that there is installed a dedicated printer driver in the user terminal, performs a presentation process of presenting to the user a function that will no longer be available for use if the dedicated printer driver is uninstalled of Kitagawa.  One of ordinary skill in the art would have been motivated to make this modification in order to improve performance execution of printer processing, (Kitagawa, [0005])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	 
/FRANTZ BATAILLE/          Primary Examiner, Art Unit 2677